Citation Nr: 1444959	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

2.  Entitlement to an initial disability evaluation in excess of 20 percent for post-surgical hernia of the abdominal wall.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1983 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

The issue of entitlement to an initial disability evaluation in excess of 20 percent for post-surgical hernia of the abdominal wall is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  


FINDINGS OF FACT

GERD originated during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for GERD, that claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

GERD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that service connection for GERD is warranted as he had numerous gastrointestinal problems in service, which were the start of his currently diagnosed GERD.  

A review of the Veteran's service treatment records reveals that he was seen with multiple complaints of gastrointestinal difficulties while in service, to include gastroenteritis and numerous diagnoses of gastrointestinal viruses.  

VA treatment records associated with the claims folder reveal that the Veteran was diagnosed with GERD in 2009, with treatment records indicating that the Veteran had had a history of reflux for the past 10 years for which he had taken Tums for relief.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran reported the onset in 1985 and stated that it had become progressively worse.  Following examination, the examiner diagnosed the Veteran as having GERD.  He stated that problems associated with the disorder included gastric disorder and gastrointestinal virus.  The examiner indicated that the Veteran's GERD was less likely as not caused by or as a result of an inservice incident/condition.  The examiner indicated that his opinion was based upon a review of the claims file, medical records and subjective history.  

In a July 2011 letter, the Veteran reported that the entire time he was in service he had acid reflux in addition to his other gastrointestinal problems.  The Veteran stated that he took over-the-counter medication to control his acid reflux following his release from service.  He reported taking six to eight antacid tablets per day.  He indicated that he became used to treating his acid reflux in this manner and did not seek medical attention for years following service.  

At his August 2014 hearing, the Veteran testified that in 2009 it was found that he had evidence of extreme burning of the lower esophagus from GERD and he was given omeprazole.  He indicated that the condition had worsened.  The Veteran reported that from 2003 to 2009 he self-medicated with Tums and Rolaids.  He indicated that in the late 1990's he began popping Rolaids and Tums and taking Pepto-Bismol.  He also reported sleeping on three pillows.  The Veteran testified that he had not slept in a bed since 2000.  He stated that it took a long time for the burn to go away.  He noted that he had told his VA physicians about this problem and they indicated that he had probably had GERD for quite some time but no one had put that in writing.  

The Board finds that GERD was incurred in and is attributable to service.  Entitlement to service connection for GERD cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Treatment records reveal that the Veteran was treated for gastrointestinal problems in service, to include gastroenteritis and gastrointestinal viruses.  The Veteran has stated that he experienced symptoms during service, and he has endorsed symptoms of GERD since service.  To the extent that the Veteran denied "stomach troubles" at separation, the Board finds this so be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing GERD.

With regard to the March 2010 VA opinion, while the examiner stated that it was less likely than not that the Veteran's GERD was related to his period of service, the examiner did note that the Veteran's current GERD manifestations included gastrointestinal viruses, for which the Board notes that the Veteran was treated in service.  Moreover, the examiner did not provide any rationale to support his opinion.  Therefore, the Board finds it of little probative value.  

The Veteran has reported experiencing recurrent GERD symptomatology since service, and despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent GERD symptomatology since service discharge. 

Therefore, the evidence demonstrates credible evidence of in-service gastrointestinal difficulties, in-service onset of GERD symptoms with unremitting GERD symptoms since service, and that the Veteran currently has GERD.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for GERD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for GERD is granted.  


REMAND

At the time of his August 2014 hearing, the Veteran testified that the symptomatology associated with his service-connected hernia had increased in severity, to include having had two surgeries since the last VA examination, along with a worsening of his current symptoms.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

In August 2014, the Veteran testified that he was still receiving treatment at VA for his hernia residuals.  A review of the Veteran's claims folder and Virtual VA/VBMS, VA's electronic records system, reveals that the most recent treatment records available for review date back to September 2010.  The Board notes that the October 2013 supplemental statement of the case indicated that treatment records through October 2013 had been reviewed; however, the Board only has VA treatment records through October 2010 for its review.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  As such, an attempt should be made to associate with the record all VA treatment records of the Veteran from the Orlando VAMC from September 2010 to the present. 

The Veteran forwarded a June 2014 report from his private treating physician, F. Halili, M.D.  However, treatment records from this physician have not been associated with the record.  An attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any hernia problems, to include residuals therefrom, from any identified VA facility for the time period since September 2010. 

2.  The RO should request that the Veteran identify the name and addresses of all private treatment providers/facilities who have treated him for any hernia problems since September 2010, to include copies of all treatment records of the Veteran from F. Halili, M.D.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of any post-surgical hernia of the abdominal wall residuals.  The claims file, to include any records in Virtual VA and VBMS, should be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is requested to note the presence or absence of a large, postoperative ventral hernia that is not well supported by a belt under ordinary circumstances; a massive, postoperative ventral hernia that is persistent; severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


